Case 1:16-cv-02124-LDH-LB Document 265 Filed 09/02/20 Page 1 of 12 PageID #: 7493



  UNITED STATES DISTRICT COURT

  :1:i:Y.:.YT.::-lY.Y.:.:5
                                                             16-cv-2r24 (LDH) (LB)
 Maxine A. Todd,

               Plaintiff,
                                                             Plaintiff Maxine A. Todd
                                                             Oposition to Supplemental
                 -against-                                   Statement of Undi sputed
                                                             Facts Pursuant to Rule 56
 NEWYORK CITY HEALTH AND HOSPITALS                           Motion for Summary
 CORPORATION Office of Legal Affairs Claim                   Judgment by Adminstrator
 Division; ADMINISTRATOR EMILY C. STONE                      Emily Stone Executor of
 Execator of Diane Stone's Estate; MD DEEP LOHIA            Diane Stone's Estate Dated
 Lic. #268559; MDNNAMDI ODIAH, Lic.#260378;                 03112t2020
 NP ALEX DOMPREH; RN LILY ZHU;
 RN MANUELA LORICO; RN. SEWDAT NIRANJAN;
 PARK CITY 3 & 4 APARTMENTS INC.; LOUIS
 KRAMBERG, President of Co-op Board;                        ruRY TRIAL: PLAINTIFF
 CHANDRA JAIN, Co-op Manager;
 PO BERLINGERIO, Shield #2 50 I ;
 PO MARCELA VCLAK, Shield #95 I 42 3 ;
 FRANCISCO BALDANZA,NYC Fire Dept. EMT,

                Defendants.




 PLAINTIFF'S OPPOSITON TO SUPPLEMENTAL STATEMENT OF
 UNDISPUTED FACTS PURSUANT TO LOCAL RULE 56.1 ON BEHALF
 OF EMILY STONE AS EXECUTOR OF ESTATE OF DIANE STONE M.D.


        On March 12,2A20, Heidell, Pittoni, Murphy & Bach by Gabrielle Apfel, Esq, the

 counsel to the Hospital Employee Defendants served me with a Supplemental Statement       of
 Undisputed Facts pursuant to Local Rule 56.1 on behalf of Defendant Administrator Emily Stone

 as Executor of Diane Stone's Estate, and one of the Hospital Employee Defendants in the

 captioned Amended Complaint. I dispute the assertion that there are no triable issues remaining




                                                   1
Case 1:16-cv-02124-LDH-LB Document 265 Filed 09/02/20 Page 2 of 12 PageID #: 7494



 in this matter, which is supported herein by Plaintiff Maxine A. Todd's Affidavit in Opposition to

 the Hospital Employee Defendants Rule 56 Motion for Summary Judgment dated, as Exhibit 3,

 and annexed to the Hospital Employee Defendants Rule 56 Motion, dated March          3,2020.

                                               F

           1.     On   july 23,2A73, Maxine Todd     was transported to Elmhurst Hospital Center's

 Psychiatric Emergency Depatment. A copy of FDNY Prehospital Care Report is annexed as

 Exhibit   A. It reflects   that on July 23,2013, Ms. Todd barricaded herself in her apartment and

 refused the entry of NYPD or       EMS. Ms. Todd advised representatives of law enforcement that

 she was being    criminilized and harassed by unknown indviduals since the death of her husband

 in2002, and that her apartment has been terrorized for the last couple of years. Employees of the

 FDNY believed Ms. Todd to be a threat to herself and others when she became verbally and

 physically abusive. In light of her interactions with representatives of law enforcement and the

 FDNY, Ms. Todd was thereafter transported to Elmhurst Hospital Center's psychiatric

 Emergency Department by EMS, where it was requested that a psychiaric evaluation be

 perfo.rmed on Ms. Todd Id.

         Pl's Disoutes 1, because it is false, vague and ambigious. The fact is on July 23,2013,1

 was seized in my home and transported to EHC's locked down Psychatric Emergency Room

 (PER)by FDNY EMT Francesco Baldanza and NYPD officer Vlack. UEMSU was not present.

 (Amd.Compl. Pg.a-O. I dispute the false allegations that I was allegedly "barricaded" and the lie

 that I allegedly advised "law enforcement" of any of the statements recounted. It is also a lie that

 I allegedly became "verbally and physically abusive". (Ex. 3, Paragraphs 34,35,     42).

        2.       On July 23,2013, at approximatelyl:19pm, Ms. Todd arrived at Elmhurst

 Hospital Center's Psychiatric Emergency Department, also called the Comprehensive Psychiatric



                                                     2
Case 1:16-cv-02124-LDH-LB Document 265 Filed 09/02/20 Page 3 of 12 PageID #: 7495




 Emergency Program, or CPEP. A certified copy of Plaintiffs hospital chart is annexed as Exhibit

 B.

             Pl disputes 2, because of the false timeline and location of EHC where I allegedly arrived.

 Nevertheless, the fact is I was transported by FDNY and NYPD directly to EHC's locked-down

 Psychiatric Emergency Room (PER) at about 11:00am. I was never admitted to EHC's CPEP

 deparfinent. (Ex. 3, Paragraphs 35, 42, 43).

             3.     On July 23,2013, at approximately 1:19p.m. Ms. Todd was triaged and assessed

 by Lily Zhu, RN in Elmhurst Hospital Center's Psychiatric Emergency Department (Ex.B, Bates

 15-21). The Affidavit ofNurse Zhu is annexed as Exhibit C. Nurse Zhu noted that, per reports,

 Ms. Todd was terrified to go out of her apartment, refused to let police in, and believed people

 were sending toxic gas into her apartment. (Ex. B, Bates 13; Ex. C, Para. 7). Ms. Todd reported

 that she had one suicide attempt ir2002 by which she cut her wrist. (Ex.B, Bates 18; Ex. C. Para

 7. Nurse Zhu noted the plaintiff      had delusions involving paronia about people poising her.

 (Ex.B, Bates 19; Ex, C, Para l7).

             Pl's dispute 3, because it is defamatory and false because I was actually triaged in the PER

 by   Lily   Zh.u, atabout l2:01pm, and I object to the false allegations of the statements therein

 which I never said to anyone at EHC durint the lncident. Specifically, I have never said that

 allegedly I had "one suicide attempt in 2002. (Exhibit 3, Paragraphs 36, 37, 38, 42,43).

             4.     On July 23,2A13, Alex Dompreh, NP was working as a nurse practitioner in the

 Elmhurst Hospital Center's Psychiatric Department. The Affidavit ofNurse Practioner Dompreh

 is annexed as Exhibt      D.   On July 23,2013, at approximately 3:39P.M., Alex Dompreh, NP

 examined Ms. Todd. (Ex. B, Bates 44-48). Nurse Dompreh diagnosed Ms. Todd with

 uncontrolled hypertension, (Ex.B, Bates 48; Ex.D, Paru7).



                                                      3
Case 1:16-cv-02124-LDH-LB Document 265 Filed 09/02/20 Page 4 of 12 PageID #: 7496



           Pl's disputes 4, because of the false timeline and location alleged. Nevertheless, Alex

 Dompreh was working        in   EHC locked-down Psychiatric Emergency Room, where he examined

 me at about 2;00pm on0712312013. It is fales that Dompreh allegedly diagnosed "Ms.Todd"

 with hypertension because I told him, that I had hypertension which had been diagnosed decades

 earlier. (Exhibit     3, Paragraphs 37, 38,   4l).

           5.       On July 23,2013,at approximately 3:000pm Social Worker Ryan Saitta

 interviewd Ms. Todd. (Ex.B, Bates 26-40). Ms. Todd told Social Worker Ryan Saitta she had a

 history of depression and that she previously attempted suicide by cutting her wrist. (Ex.l at

  199:23;Ex.B, Bates 27). Social Workekhr Saitta noted that Ms. Todd presented as malodorous

 and disheveled with poor hygiene. She was initable, with rapid speech. Ms. Todd stated,

 "Someone wanted to come into my apartment and I refused then the police broke down the door."

 She was    difficult to redirect, with tangential thought process, and perseverating on her paronia

 and that her door was broken      down.   She was paranoid, reporting that people have been breaking


 into her apartment, vandalizing and destroying her property, pouring toxins on the rug, and using

 bathroom pipes to release toxins into her apartment, which was giving her rashes and destroying

 her    clothing.   She exhibited somatic delusion    involving her skin feeling hot and burning. Ms'

 Todd reported that she changed her locks 5 times, and thinks people are stealing personal

  informaton and documents to commit fraud and identity theft. She reported she does not leave

 her apartment except for once a month when she goes food shopping. She stated she is a victim

  of organized gangs and stalking. She explained that people are waiting to see when she leaves

  and   follow her when    she does. She stated that she had been blaming her husband for this, but

  after he died she relized it was other people. Ms. Todd acknowledged that she has hypertension

  but does not see a doctor. She denied any hallucination or suicidal and homicidal ideations. She



                                                        4
Case 1:16-cv-02124-LDH-LB Document 265 Filed 09/02/20 Page 5 of 12 PageID #: 7497



 also reported that her brothrer has schizophrenia. Ms. Todd reported that in 2000 she cut her

 wrist in a suicide attempt. She had been seeing   a therapist   over 12 years ago for depression, but

 was not receiving current or recent treatment. (Ex.B, Bates 36,37,38, 39, 41,).

        Pl's disoutqs 5, because it is false, defamatory and libelous with a false timeline.

 Nevertheless, I met with the PER social worker Ryan Saitta at about 2:35pm on o712312013.         I

 was not allegedly "malodorous", "disheveled" with "poor hygiene." See (Med. Rec, Bates

 stamped   RAl6, RA24). I dispute the defamatory characterization of the lies of my

 affect/behavior which are lies to falsely make appear as al alleged mentally    ill   person.

 Furthermore, I never allegedly made the statements asserted. However, in answer to Saitta

 question if anyone in my family had a mental illness I replied that my brother had been diagnosed

 with schizopherenia. (Exhibit 3, Paragraphs 36, 37,38,41,42,43)

        6.      On July 23,2013, Psychiatric Attending Dr. Deep Lohia was the attending

 emergency room psychiatrist in the Elmhurst Hospital Center Psychiatric Emergency Department

 (CPEP). The Affidavit of Dr. Lohla is annexed as Exhbit E. Between approximately 3:00-500

 p.m. Dr. Deep Lohia examined Ms. Todd in Elmhurst Hospital Center's Psychiatric Emergency

 Department. (Ex. B, Bates 2l-40; Ex. E. Para 11).

        Pl's disputes 6, because it is false, including the timeline and locations. The fact is I never

 met Dr. Deep Lohia onA723l2013, between 3:00-5:00pm, because I was never allegedly

 admitted to CPEP. It is a lie that Dr.Lohia allegedly "examined Ms.Todd" in CPEP or anywhere

 else or time, because he never   did. (Exhibit 3, Paragraphs 38,42,43).

        7.      In his Attending Note, Dr. Lohia noted that Ms Todd reported no active psychatric

 treatment, a past history of depession and a prior sucide attempt. She was living alone with poor

 social support. Ms. Todd was brought in by EMS after she was found to be paronoid,



                                                   5
Case 1:16-cv-02124-LDH-LB Document 265 Filed 09/02/20 Page 6 of 12 PageID #: 7498



 barricading herself in her apartment,rvhen her building supervisor tried to inspect her home for

 leakage. Ms. Todd presented as disheveled, paranoid disorganized, and currently unable to care

 for herself safely needing in-patient stabilization. (Ex. B, Bates 39-40; Ex. E, Para 12). Ms.

 Todd was diagnosed with Psychosis NOS (not otherwise specified)., hypertension, poor insight,

 and paronoid delusions. @x.8, Bates    34;Ex,Parul2). Dr. Lohia      executed documentation

 certifring that Ms. Todd required inpatient psychiatric care for treatment that could be reasonable

 to be expected to improve the patient's conditon and/or diagnostic study. (Ex. B, Bates 39-40P;

 Ex. E, Parul2).

         Pl's disputes 7. because it is false, defamatory and improbable because I was never

 allegedly examined by Dr.Lohia or have been anywhere him. Therefore,I dispute the lie of his

 false psychiatric conclusions about me, or my affect or alleged mental condition. I fi,rther object

 to the lie that I was allegedly brought in by UEMSU because I have never had any contact with this

 unknown EMS personnel. Furthernore, it is my belief and experience that Dr. Lohia's notes are

 parroted from the lies which the PER social worker Ryan Saitta entered in my EHC Medical

 Record.   See (Amd. Compl. Pg.4-6),   & (Exhibit 3, Paragraphs 38, 34,43).
        8.      On July 23,2013, Dr. Lohia executed Form OMH 474 for Ms. Todd's Emergency

 Admission pursuant to Section 9.39 of the Mental Hygiene Law. (EX 8., Bates 08). In this

 form, Dr. Lohia certifies that he examined Ms. Todd prior to ther admission, and found that there

 was a reasonable calrse to believe that Ms. Todd had a mental illness for whch immediate

 observation, care and treatment in a mental hospital was appropriate, and which was likely to

 result in serious harm to herself or others. (EX. B, Bates 08; Ex.E, Para 13).

        Pl's dispute$ 8, because it is false libelous and defamatory because Dr. Lohia never gave

 me a psychiatric evaluation, despite the fraudulent Sec.9.39   MHL form which he entered in my



                                                  6
Case 1:16-cv-02124-LDH-LB Document 265 Filed 09/02/20 Page 7 of 12 PageID #: 7499




 Med. Rec. Furthermore, I was never allegedly diagnosed by Lohia or anyone else at Elmhurst

 Medical Center with any alleged mental illness. (Exhibit 3, Paragraphs 38, 41,42,43).

         9.     Ms. Todd was given the written Notice of Status and Rights for an Emergency

 Admission under MHL section 9.39. This document advises patients of the Mental Hygiene

 Law, and ifthey do not believe they are in need of treatment, their right to contact Mental Health

 Legal Services, and to make a written Request for a Court hearing, and to representation by an

 attorney. Dr. Lohia signed this form to attest thatacopy of this form was given to Ms. Todd on

 July, 2013. (Ex. B, Bates 10/ Ex.E, Para 15, Dr. Lohia had no further contact with Ms. Todd

 afterthattime. (Ex. E Para l7).

        Pl disputes 9, because it is false and ambigious. Nevertheless Dr. Deep never allegedly

 examined me or gave me the "Notice of Status and Rights". (Exhibit 3, para.38).

        10.     Ms. Todd left the CPEP at 1:15 am, and was escorted to inpatient unit 46 by

 CPEP staff. (Ex. B, Bates 101; Ex.F, Para    l0).   Ms. Todd walked from the CPEP inpatient unit

 ,4.6. She was not carried. (Ex.   I at272:18-22).
        Pl disputes 10, because it is a lie that I allegedly "left CPEP at   1:   I 5am and was escorted

to inpatient unit by CPEP staff'. Nevertheless on July 24,2013 at2:00,I was kidnapped from

the closed PER waiting room by movant RN Sewdat Niranjan and escorted to               A6. (Exhibit   3,

Pargraphs 38, 39, 40,   4l).

        11.    On July 24,2013, at approximately 10:00a.m. Ms. Todd attended a

Comprehensive Treatment Planning Meeting with Psychiatry Attending Dr. Nnamdi Odiah

Social Wrker James Egielski, Registered Nurse Nancy Joseph,, Activity Therapist Leonato

Graballo, and Nurse Practioner Sheung Chi Ng. (Ex. B, Bates 94). During this meeting, Dr.

Odiah personally examined Ms. Todd and completed her admission assessment. The Affidavit



                                                     7
Case 1:16-cv-02124-LDH-LB Document 265 Filed 09/02/20 Page 8 of 12 PageID #: 7500



  of Dr. Odiah is attached as Exhibit H. Ex. B, Bates 62-69;92-95).

            Pl disputes 11, because it is a lie that Dr" Nnamdi Odiah allegedly met with me on

 07124/2A13 at 10:00am and allegedly examined "Ms. Todd and completed her admission

 assessment" because this never happened. Furthermore, I never met with Odiah or anyone else

  on0712412013. (Exhibit 3, Paragraphs 38, 40,41).

            12.    Dr. Odiah determined Ms. Todd had poor insight, judgment and impulse control.

 (Ex. B Bates 64). Dr. Odiah found she had serious medical problems and had not been following

 up with medical or mental health treatment; she was unable to follow up wth health issues, and

 she would require    Visiting Nurse Services for discharge. (Ex. B, Bates 68,75). Dr. Odiah

 diagnosed Ms. Todd with Psychosis NOS (Ex. B, Bates 74,92; Ex.H Para 10). She was admitted

 to unit A6 due to poor self-care. Id. The treatment plan included vitals; a cardiac diet; Risperdal

 twice daily; Visiting Nurse Services prior to discharge, activities ss tolerated; and obtaining

 collaterral information. (Ex. B, Bates 74-75).

           Pl disputes 12, because it false, ambigious and has no factual basis. Never&eless Odiah

 never gave me a psychiatric or medical evaluation, and I never allegedly had any "serious

 mediclaproblems" because I was healthy mentally and physcally when I encountered him on the

 ,4.6   psych ward on July 25,2013. (Exhibit 3, Paragraphs 41,42).

           13.    On July 24,2013, Dr. Odiah executed fbrm OMH 474Page 2 for Ms. Todd's

 Emergency Admission pursuant to Section 9.39 of the Mental Hygiene Law. (Ex.B, Bates 09;

 Ex. H, Para.l 1). On this form, which is required under Section 9.39 of the Mental Hygiene Law

to extend a patient's emergency admission beyond 48 hours. Dr. Odiah certified that he

personally observed and examined Ms. Todd on July 24, 2013 at l0:00am. Dr. Odiah further

certified that based on his examination and Ms. Todd's case history, there was reasonable cause



                                                   I
Case 1:16-cv-02124-LDH-LB Document 265 Filed 09/02/20 Page 9 of 12 PageID #: 7501



 to believe Ms. Todd had a mental illness, which is likely to result in harm to herself or others, for

 which immediate care and treatment in a hospital was appropriate. (Ex. B, Bates 09; Ex.H,

 Para.1 1).

         Pl disputes 13 because it is false, ambigious and improbable. The fact is even though Dr.

 Odiah entered a false Sec. 9.39 MHL form in my EHC Med.Rec, fraudulently certifring me iN

 allegedly mental ill, the opposite is true. Conversely I dispute the alleged conclusions about his

 false assertions about my alleged mental health status. which cannot be understood because I was

 mentally healthy during the Incident, (Exhibit 3,Pxa.40,41).

         14.      Ms. Todd was discharged from Elmhurst Hospital Center on August 5,2013. (Ex.

 B. Bates 135).

         Pl objects to 14, because it is vague and ambigious. Nevertheless, I was discharged from

 Elmhurst Hospital Center's 4,6 inpatient psychiatric unit on August 5, 2013 .

         15.      Ms. Todd's Elmhurst Hospital Center medical record does not indicate that Diane

 Stone, M.D. ever met, examined, evaluated, diagnosed or treated Ms       todd. (Ex. B; Ex. L).

         Pl objects to 15, because it is false because my Elmhurst Hospital Center medical record

 shows Dr. Diane Stone as my alleged admitting and attending physician       from07l23l20l3

 through 0810512013, See (Med. Rec, Bates stamped RA9, RAl         l   and RA216 through RA299);    &

 (Exhibt 3, Paragraphs 35,43).

         16.      Ms. Todd admits that she never met or spoke with Dr. Diane Stone in Elmhurst

 Hospital Center's Emergency Department on July 123,2013. (Ex. M, P1).

         Pl objects to 16 because it is vague and ambigious. Nevertheless, like Dr. Deep Lohia I

 was never provded any services by decedent Dr. Diane Stone, and I have consistently testified in

 the Court record to this fact. However, now that Diane Stone is dead the Administrator Emily



                                                   9
Case 1:16-cv-02124-LDH-LB Document 265 Filed 09/02/20 Page 10 of 12 PageID #: 7502



  stone has now only admitted that the decedent never provided any services to me. which I have

  always disputed as to why the decedent made entries in my Med. Rec, and this should preclude

  summaryjudgment for Emily Stone. (Exhibit 3 Para 38,41,43).

            17.   Ms. Todd admits that she never met or spoke with Dr. Diane Stone at Elmhurst

  Hospital Center's inpatient unit ,4.6 between luly 24,2013 andAugust 5,2013. (Ex. M, Paru2.\

          Pl objects to 17, because it is arnbigious and misleading. Nevertheless,I never spoke

  with Dr. Diane Stone in Elmhurst Hospital Center A6 inpatient unit between July 24,2013 and

  August 5,2013 or at any other location at EHC for the duration of the Incident. (Exhibit 3,

  Paragraphs 35,43).

          18.     Ms Todd admits that she was not examined, evaluated, diagnosed or treaed by Dr.

  Diane Stone at Elmhurst Hospital Center at an time betwen luly 23,2013 and August 5,2013.

  (Ex. M, Para 5).

         Pl's Opposition 18 - I am in opposition because it is vague and cannot bee understood.

  Notwithstanding, I have never been examined, evaluated diagnosed or treated by Dr. Diane Stone

  at EHC at any point in   time. However, my EHC Med. Rec. fraudulently     shows that she was

  allegedly involved with my admittance and treatment at EHC from July 23,2013 to 0810512013.

  (Exhibit 3, Para. 35,43).

         19.      Ms. Todd admits that she only learned of Dr. Diane's Stone's fttme after she

  reviewed her Elmhurst Hospita Medical Center records from July 23,2013 to August 5,2013.

  (Ex. M, Para 8).

         Pl object to 19, because it is vague and open to misinterpretation. Nevertheless, I first

  leamed of Dr. Stone's existence and name, when I reviewed my fraudulent EHC Medical Record

  in2014.



                                                  10
Case 1:16-cv-02124-LDH-LB Document 265 Filed 09/02/20 Page 11 of 12 PageID #: 7503



              20.       Howard Gould M.D., the Deputy Director of Psychiatry at Elmhurst Hospital

     Center, has affirmed that it appears Dr. Stone's ftlme was erronously placed on the Face Sheet    of
     Ms. Todd's Hospital chart by the admitting office. (Ex. L, paral0),

              Pl obiects to 20. because it is arrbigious and cannot be understood. Nevertheless, it is my

     belief and and understanding that Dr. Gould testimony is a misguided attempt to win summary

     judgment for Adminishator Emily Stong Executor of Diane Stone's Estate in this matter. (Exhbit

     3, Para. 43).

              21.       Ia his expert afifinnation and expert report served on August 16,20lg,Psychiatrist

     Dr. Steven Fayer opined that Ms. Todd was appropriately evaluated and admitted to Elmhurst

     Hospital from July 23,2013 to August 5,2013,as the Ehnhtrst medical providers had reasonable

     cause to believe Ms. Todd had a mental illness for which immediate observation, care and

     treafinent in ahospital was appropriate. (Ex.J, Para 19).

              Pl object to 21, because it is arnbigious and cannot be understoo4 because Dr. Steven

     Fayer has no personal knowledge of my actual mental status when the Hospital Employee

     Defendants illegally admitted and falsely imprisoned me at EHC, without substantive due

     process. Furthermore, he has never met me, or given me a psychiatric evaluation and

     inexplicably based his opinion solely on the disputed and fraudulent entries in my EHC Med.

     Rec. (Exhbit 3 Para.43)"

     Dated:  Juoe 9,2020
     Rego Park, NewYork

              I declare underpenalty of purjury that the foregoing is true and correct.

     Swom to before me this

     _l   {   dayof
                                                                            Maxine A.
                     ,5-
                     rtanr




-:   '.
Case 1:16-cv-02124-LDH-LB Document 265 Filed 09/02/20 Page 12 of 12 PageID #: 7504




 Copy via Prioritv Mail to:
 Counsel to Stone, Dompre, Lohia, Lorico,
  Odiah, Niranjan and Zhu
 Heidell, Pittoni, Murphy & Bach
 Ms. Gabrielle Apfel, Esq.,
 Ms. Austa Devlin, Esq.
 99 Park Avenue
 NewYork,NewYork 10016

 Copy via Prioritv Mail to:
 Counsel to Defendant s, Baldarua,
  Berlingerio and Vlack
 Ms. Maria Fernanda Decastro, Esq
 The City of New York Law Dept.
 100 Church Street
 New York, New York 10007




                                            12
